DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 2, 4, and 5 is/are pending.
Claim(s) 3 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 17 May 2021.  These drawings are unacceptable.

The drawings are objected to because the numbers, letters, and/or reference characters (e.g., EP7) of FIGS. 10–12 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1, 2, 4, and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a cathode-side supply opening group including the opening of the at least one cathode-side supply communication channel" in lines 31–33. Claim 1 has previously recited the limitation "at least one cathode-side supply communication channel … 
Claim 1 recites the limitation "a cathode-side discharge opening group including the opening of the at least one cathode-side discharge communication channel" in lines 34–36. Claim 1 has previously recited the limitation "at least one cathode-side discharge communication channel … has an opening" in lines 13–15. The limitation "a cathode-side discharge opening group" appear to indicate that plural openings are required. However, the limitation "at least one cathode-side discharge communication channel … has an opening" appears to indicate that a sole opening is required. Therefore, the number of openings of the cathode-side discharge communication channel is unclear.
Claim 1 recites the limitation "an anode-side supply opening group including the opening of the at least one anode-side supply communication channel" in lines 39–40. Claim 1 has previously recited the limitation "at least one anode-side supply communication channel … has an opening" in lines 22–24. The limitation "an anode-side supply opening group" appear to indicate that plural openings are required. However, the limitation "at least one anode-side supply communication channel … has an opening" appears to indicate that a sole opening is required. Therefore, the number of openings of the anode-side supply communication channel is unclear.
Claim 1 recites the limitation "an anode-side discharge opening group including the opening of the at least one anode-side discharge communication channel" in lines 41–43. Claim 
Claim 2 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 2 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 4 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the electrochemical reaction unit accord to claim 1" and includes all the limitations of claim 1. Therefore, claim 5 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claim(s) 1, 2, 4, and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Kikuchi et al. (US 2003/0087140 A1, hereinafter Kikuchi).
Kikuchi discloses an electrochemical reaction unit (2A, [0056]) comprising a unit cell (3) including an electrolyte layer (10) containing a solid oxide (see solid electrolyte, [0025]) and further including a cathode (12) and an anode (11) that face each other in a first direction with the electrolyte layer (10) therebetween (Fig. 1, [0057]); a cathode-side member (7A) having a cathode chamber hole (7a) that forms a cathode chamber (5a) to which the cathode (12) is facing and that has a first inner circumferential surface and a second inner circumferential surface facing each other in a second direction orthogonal to the first direction (Fig. 3, [0064]), a cathode-side gas supply channel hole (18) that forms a cathode-side gas supply channel through which gas to be supplied to the cathode chamber (5a) flows (Fig. 3, [0060]), a cathode-side gas discharge channel hole (21) that forms a cathode-side gas discharge channel through which gas discharged from the cathode chamber (5a) flows (Fig. 3, [0060]), at least one cathode-side supply communication channel (25A) that is in communication with the cathode-side gas supply channel hole (18) and has an opening (25a) at the first inner circumferential surface of the cathode chamber hole (7a, [0064]), and at least one cathode-side discharge communication channel (25A) that is in communication with the cathode-side gas discharge channel hole (21) and has an opening (25a) at the second inner circumferential surface of the cathode chamber hole 
Kikuchi does not disclose, teach, or suggest the following distinguishing feature(s):
An electrochemical reaction unit ,wherein, in a view of the electrochemical reaction unit in the first direction, a sum of a total opening width of the cathode-side supply opening group and a total opening width of the cathode-side discharge opening group is larger than a sum of a total opening width of the anode-side supply opening group and a total opening width of the anode-side discharge opening group, and wherein, in the view of the electrochemical reaction unit in the stacking direction, when a length of the unit cell on a second virtual straight line orthogonal to the virtual straight line and passing through a center of the unit cell is defined as a reference length Lc, a value obtained by dividing a difference between the sum La and the sum Lf by the reference length Lc, ((La-Lf)/Lc), is -0.45 ≤ (La-Lf)/Lc < 0.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 1 have been fully considered but they are not persuasive.
Applicants argue one skilled in the art referring to the instant disclosure would clearly understand that the claimed cathode-side supply opening group includes both of an embodiment where a sole opening is included, and an embodiment where a plurality of openings are included (P12/¶4). The term "group" is defined as two or more figures forming a complete unit in a https://www.merriam-webster.com/dictionary/group). The applicants allege the meaning of "group" is one or more. The alleged meaning for "group" of the applicant is inconsistent with the plain meaning. However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). See MPEP 2111.01. Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See MPEP 2173.05(a). The specification has not clearly redefined the term "group." Therefore, one skilled in the art referring to the instant disclosure would not clearly understand that the claimed cathode-side supply opening 
Applicants argue paragraph [0015] defines the opening in the same manner as the claims (P12/¶4). Paragraph [0015] is reiteration of the language of the claims. However, it is important to note that any special meaning assigned to a term "must be sufficiently clear in the specification that any departure from common usage would be so understood by a person of experience in the field of the invention." Multiform Desiccants Inc. v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998). See also Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). See MPEP 2111.01. Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). See MPEP 2173.05(a). Therefore, paragraph [0015] has not made it sufficiently clear that the term "group" departs from the common usage.
Applicants argue the opening group is defined as including one or more opening(s) (P13/¶1). The term "group" is defined as two or more figures forming a complete unit in a composition (https://www.merriam-webster.com/dictionary/group). The applicants allege the meaning of "group" is one or more. The alleged meaning for "group" of the applicant is inconsistent with the plain meaning. A patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). See MPEP 2173.05(a). The written description has not clearly redefined the term "group." Therefore, an opening group has not be redefined as including one or more openings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725